Exhibit 10.4


RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this "Restricted Share Agreement"), dated as of July 31,
2014 (the "Date of Grant"), is made by and between Brookdale Senior Living Inc.,
a Delaware corporation (the "Company"), and Granger Cobb (the "Participant"). 
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan (as amended and/or
restated from time to time, the "Plan").  Where the context permits, references
to the Company shall include any successor to the Company.
 
1.              ­Grant of Restricted Shares.  The Company hereby grants to the
Participant 28,860 shares of Common Stock (such shares, the "Restricted
Shares"), subject to all of the terms and conditions of this Restricted Share
Agreement and the Plan.
 
2.              ­Lapse of Restrictions.
 
(a)            Vesting.
(i)            General.  Subject to the provisions set forth below, the
Restricted Shares granted pursuant to Section 1 hereof shall vest (and the
restrictions on transfer set forth in Section 2(b) hereof shall lapse) at such
times (each, a "vesting date") and in the amounts set forth below, subject to
the continued service by the Participant as a consultant to the Company or one
of its Subsidiaries or Affiliates as of each such vesting date:


9620 on July 31, 2015
9620 on July 31, 2016
9620 on July 31, 2017
Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
restrictions on transfer with respect to the Restricted Shares normally subject
to vesting at the next vesting date shall immediately lapse and such Restricted
Shares shall be fully vested effective upon the date of the Change in Control. 
Notwithstanding anything herein to the contrary, no fractional shares shall be
issuable upon any vesting date.  With respect to all Restricted Shares, the
Participant shall be entitled to receive, and retain, all ordinary and
extraordinary cash and stock dividends which may be declared on the Restricted
Shares with a record date on or after the Date of Grant and before any
forfeiture thereof (regardless of whether a share later vests or is forfeited).
(ii)            Following Certain Terminations of Service.  Subject to the
following paragraph, upon termination of the Participant's service as a
consultant to the Company and its Subsidiaries and Affiliates for any reason,
any Restricted Shares as to which the restrictions on transferability described
in this Section shall not already have lapsed shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company without
consideration of any kind and neither the Participant nor any of the
Participant's successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Shares.

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event that the Participant's service as a
consultant is terminated by the Company (or its successor) or a Subsidiary or
Affiliate without Cause, or in the event that the Participant's service as a
consultant is terminated by death or Disability (either before or after a Change
in Control), the restrictions on transfer with respect to the Restricted Shares
normally subject to vesting at the next vesting date shall immediately lapse and
such Restricted Shares shall be fully vested, with any remaining Restricted
Shares being forfeited upon the date of such termination.  Notwithstanding the
foregoing or any provision hereof to the contrary, in the event that the
Participant's service as a consultant is terminated by the Company (or its
successor) or a Subsidiary or Affiliate without Cause on or after the effective
date of a Change in Control but prior to twelve (12) months following such
Change in Control, then any Restricted Shares that are not vested as of the date
of such termination shall immediately vest.
 
(b)            Restrictions.  Until the restrictions on transfer of the
Restricted Shares lapse as provided in Section 2(a) hereof, or as otherwise
provided in the Plan, no transfer of the Restricted Shares or any of the
Participant's rights with respect to the Restricted Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Unless the
Administrator determines otherwise, upon any attempt to transfer Restricted
Shares or any rights in respect of Restricted Shares before the lapse of such
restrictions, such Restricted Shares, and all of the rights related thereto,
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind.
 
3.              ­Adjustments.  Pursuant to Section 5 of the Plan, in the event
of a change in capitalization as described therein, the Administrator shall make
such equitable changes or adjustments, as it deems neces­sary or appropriate, in
its discretion, to the number and kind of securities or other property
(including cash) issued or issuable in respect of out­standing Restricted
Shares.
 
4.              ­Legend on Certificates.  The Participant agrees that any
certificate issued for Restricted Shares (or, if applicable, any book entry
statement issued for Restricted Shares) prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend (in addition to
any other legend or legends required under applicable federal and state
securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE "RESTRICTIONS")
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.

--------------------------------------------------------------------------------




5.              ­Certain Changes.  The Administrator may accelerate the date on
which the restrictions on transfer set forth in Section 2(b) hereof shall lapse
or otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant's rights hereunder.
 
6.              Notices.  All notices and other communications under this
Restricted Share Agreement shall be in writing and shall be given by facsimile
or first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission by facsimile to the respective parties, as follows:  (i) if
to the Company, at Brookdale Senior Living Inc., 111 Westwood Place, Suite 400,
Brentwood, TN 37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii)
if to the Participant, using the contact information on file with the Company. 
Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.
 
7.              Securities Laws Requirements.  The Company shall not be
obligated to transfer any Common Stock to the Participant free of the
restrictive legend described in Section 4 hereof or of any other restrictive
legend, if such transfer, in the opinion of counsel for the Company, would
violate the Securities Act of 1933, as amended (the "Securities Act") (or any
other federal or state statutes having similar requirements as may be in effect
at that time).
 
8.              ­No Obligation to Register.  The Company shall be under no
obligation to register the Restricted Shares pursuant to the Securities Act or
any other federal or state securities laws.
 
9.              ­­Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
 
10.              ­Taxes.  The Participant shall be solely responsible for the
payment of any applicable taxes, including but not limited to, estimated taxes
and self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred with respect to the Restricted Shares.
The Participant may make an election under Section 83(b) of the Code to
recognize taxable income with respect to the Restricted Shares on the Date of
Grant.  The Participant shall promptly notify the Company of any such election
made pursuant to Section 83(b) of the Code.  A form of such election is attached
hereto as Exhibit A.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI­PANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT

--------------------------------------------------------------------------------




REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON THE
PARTICIPANT'S BEHALF.
The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
 
11.              ­Failure to Enforce Not a Waiver.  The failure of the Company
to enforce at any time any provision of this Restricted Share Agreement shall in
no way be construed to be a waiver of such provision or of any other provision
hereof.
 
12.              Restrictive Covenants.  The Participant acknowledges that
during the period of his service as a consultant to the Company or any
Subsidiary or Affiliate, he or she shall have access to the Company's
Confidential Information (as defined below) and will meet and develop
relationships with the Company's employees, clients, customers and suppliers.
(a)          Noncompetition. The Participant agrees that during the period of
his service as a consultant and for the one (1) year period immediately
following the termination of his service as a consultant for any reason or for
no reason, the Participant shall not directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five percent of a publicly
traded corporation, corporate officer or director, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is a Competing Business in the Area. The
Participant further covenants and agrees that this restrictive covenant is
reasonable as to duration, terms and geographical area and that the same
protects the legitimate interests of the Company and its affiliates, imposes no
undue hardship on the Participant, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice.  Solely for purposes of this 
paragraph: "Area" means a 15 mile radius of any senior living facility owned,
managed or operated by the Company (or its successor) at the time the
Participant's service as a consultant is terminated; and "Competing Business"
means the business of owning, operating or managing senior living facilities
having gross annualized revenues of at least $35 million or owning, operating or
managing, in the aggregate, at least 1,000 units/beds provided that at least 750
units/beds owned, operated or managed by such business are located within the
Area.
(b)          Solicitation of Employees, Etc.  The Participant agrees that during
the period of his service as a consultant and for the two (2) year period
immediately following the termination of his service as a consultant for any
reason, the Participant shall not, directly or indirectly, solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates for the purpose of associating with any competitor of
the Company or its successors, assigns, subsidiaries or affiliates, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its successors, assigns, subsidiaries
or affiliates, for any other reason.
(c)          Solicitation of Clients, Etc.  The Participant agrees that during
the

--------------------------------------------------------------------------------




period of his service as a consultant and for the two (2) year period
immediately following the termination of his service as a consultant for any
reason, the Participant shall not, directly or indirectly, solicit or induce (i)
any customers or clients of the Company or its successors, assigns, subsidiaries
or affiliates or (ii) any vendors, suppliers or consultants then under contract
to the Company or its successors, assigns, subsidiaries or affiliates, to
terminate his, her or its relationship with the Company or its successors,
assigns, subsidiaries or affiliates, for the purpose of associating with any
competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.  Nothing in this Section applies to those
customers, clients, vendors, suppliers, or consultants who did not conduct
business with the Company, or its successors, assigns, subsidiaries or
affiliates, during the period of the Participant's service as a consultant.
(d)          Disparaging Comments.  The Participant agrees that during the
period of his service as a consultant and thereafter, the Participant shall not
make any disparaging or defamatory comments regarding the Company or, after the
termination of his service as a consultant, make any comments concerning any
aspect of the termination of their relationship.  The obligations of the
Participant under this subsection shall not apply to disclosures required by
applicable law, regulation or order of any court or governmental agency.
(e)          Confidentiality.  All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its affiliated companies shall belong to the Company and shall be given up to
the Company whenever the Company requires the Participant to do so.  The
Participant agrees that the Participant shall not at any time during the period
of his service as a consultant or thereafter, without the Company's prior
written consent, disclose to any person (individual or entity) any information
or any trade secrets, plans or other information or data, in whatever form
(including, without limitation, (a) any financing strategies and practices,
pricing information and methods, training and operational procedures,
advertising, marketing, and sales information or methodologies or financial
information and (b) any Proprietary Information (as defined below)), concerning
the Company's or any of its affiliated companies' or customers' practices,
businesses, procedures, systems, plans or policies (collectively, "Confidential
Information"), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant's service as a consultant to the Company
or any Subsidiary or Affiliate.  The Participant hereby confirms that all
Confidential Information constitutes the Company's exclusive property, and that
all of the restrictions on the Participant's activities contained in this
Restricted Share Agreement and such other nondisclosure policies of the Company
are required for the Company's reasonable protection. Confidential Information
shall not include any information that has otherwise been disclosed to the
public not in violation of this Restricted Share Agreement. This confidentiality
provision shall survive the termination of this Restricted Share Agreement and
shall not be limited by any other confidentiality agreements entered into with
the Company or any of its affiliates.
With respect to any Confidential Information that constitutes a "trade secret"
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular

--------------------------------------------------------------------------------




information remains a trade secret or for the two year period immediately
following termination of the Participant's service as a consultant for any
reason, whichever is longer.  With respect to any Confidential Information that
does not constitute a "trade secret" pursuant to applicable law, the
restrictions described above shall remain in force during the Participant's
service as a consultant and for the two year period immediately following
termination of the Participant's service as a consultant for any reason.
The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the service of the Company as a consultant (all of
which is collectively referred to in this Restricted Share Agreement as
"Proprietary Information"); provided, however, that such Proprietary Information
shall not include (a) any information that has otherwise been disclosed to the
public not in violation of this Restricted Share Agreement and (b) general
business knowledge and work skills of the Participant, even if developed or
improved by the Participant while in the service of the Company as a
consultant.  All such Proprietary Information shall be the exclusive property of
the Company and is hereby assigned by the Participant to the Company.  The
Participant's obligation relative to the disclosure to the Company of such
Proprietary Information anticipated in this Section shall continue beyond the
Participant's termination of service as a consultant and the Participant shall,
at the Company's expense, give the Company all assistance it reasonably requires
to perfect, protect and use its right to the Proprietary Information.
Nothing contained in this Section shall limit any common law or statutory
obligation that the Participant may have to the Company or any of its
affiliates.  For purposes of this Section, the "Company" refers to the Company
and any incorporated or unincorporated affiliates of the Company, including any
entity to which the Participant provides services as a consultant as a result of
any reorganization or restructuring of the Company for any reason.  The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate the Participant's service as a consultant (which termination shall not
be considered a termination for any purposes of this Restricted Share Agreement,
any consulting agreement or otherwise) in connection with an invitation from
another affiliate of the Company to accept service as a consultant with such
affiliate in which case the terms and conditions hereof shall apply to the
Participant's consulting relationship with such entity mutatis mutandis.
 
13.              ­Governing Law.  This Restricted Share Agreement shall be
governed by and construed according to the laws of the State of Delaware without
regard to its principles of conflict of laws.
 
14.              ­Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Shares and this Restricted
Share Agreement shall be subject to all terms and conditions of the Plan.
 
15.              ­Amendments; Construction.  The Administrator may amend the
terms of this Restricted Share Agreement prospectively or retroactively at any
time, but no such amendment shall impair the rights of the Participant hereunder
without his or her consent.  To the extent the terms of Section 12 above
conflict with any prior agreement between the parties related to such subject
matter, the more restrictive provision shall be deemed to apply.  Headings

--------------------------------------------------------------------------------




to Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no effect on the interpretation hereof.
 
16.              ­Survival of Terms.  This Restricted Share Agreement shall
apply to and bind the Participant and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.  The terms of Section 12 shall expressly survive the forfeiture of
the Restricted Shares and this Restricted Share Agreement.
 
17.              ­Rights as a Stockholder.  The Participant shall have no right
with respect to Restricted Shares to vote as a stockholder of the Company during
the period in which such Restricted Shares remain subject to a substantial risk
of forfeiture.
 
18.              Agreement Not a Contract for Services.  Neither the Plan, the
granting of the Restricted Shares, this Restricted Share Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agree­ment or understanding, express or implied, that the Participant has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Subsidiary or Affiliate for any
period of time or at any specific rate of compensation.
 
19.              ­Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Agreement.  The determination of the Administrator as to any
such matter of interpretation or construction shall be final, binding and
conclusive.
 
20.              ­Representations.  The Participant has reviewed with the
Participant's own tax advisors the Federal, state, local and foreign tax
consequences of the transactions contemplated by this Restricted Share
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contem­plated by this Restricted Share Agreement.
 
21.              Severability.  Should any provision of this Restricted Share
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Share Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification (if
any) to become a part hereof and treated as though contained in this original
Restricted Share Agreement.  Moreover, if one or more of the provisions
contained in this Restricted Share Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provision or
provisions in any other jurisdiction.

--------------------------------------------------------------------------------




22.              ­Acceptance.  The Participant hereby acknowledges receipt of a
copy of the Plan and this Restricted Share Agreement.  The Participant has read
and understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature Page to Follow]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.
 
 

 
BROOKDALE SENIOR LIVING INC.
               
By:
/s/ T. Andrew Smith
   
Name:
T. Andrew Smith
    Title:  Chief Executive Officer               Granger Cobb    
/s/ Granger Cobb
   
Participant
 

 
 
 



--------------------------------------------------------------------------------




NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1.            The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


NAME OF
TAXPAYER:                                                                                                                                                                          


NAME OF SPOUSE:  


ADDRESS:                                                                                                                                                                          


IDENTIFICATION NO. OF TAXPAYER:  


IDENTIFICATION NUMBER OF SPOUSE:  


TAXABLE
YEAR:                                                                                                                                                                          


2.            The property with respect to which the election is made is
described as follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. ("Company").


3.            The date on which the property was transferred is:
________________, 20__.


4.            The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.            The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $ ______________.


6.            The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________,
20__                                                                                                                                                                                      
Taxpayer
The undersigned spouse of taxpayer joins in this election.


Dated: _________________,
20__                                                                                                                                                                                      
Spouse of Taxpayer


854094-NYCSR05A - MSW